             Case 1:20-cv-11663-IT Document 23 Filed 02/26/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

RAMESH SESHAN,                                       )
                                                     )
       Petitioner,                                   )
                                                     )
        v.                                           )      Civil Action No. 20-CV-11663-IT
                                                     )
WARDEN A. BONCHER,                                   )
                                                     )
        Respondent.                                  )
                                                     )


     RESPONDENT’S MOTION TO DISMISS, OR IN THE ALTERNATIVE, FOR
                       SUMMARY JUDGMENT

       The Respondent, A. Boncher, Warden of Federal Medical Center, Devens, Massachusetts

(“Respondent”), by his attorney, Andrew E. Lelling, United States Attorney for the District of

Massachusetts, moves this Court to dismiss Petitioner Ramesh Seshan’s (“Seshan”) petition for

writ of habeas corpus pursuant to Fed. R. Civ. P. 12(b)(6), or, in the alternative, moves for

summary judgment. Seshan claims that the Bureau of Prisons (“BOP”) has miscalculated his

federal sentence by failing to credit his current sentence for time he previously spent in state

custody. As set forth in the accompanying memorandum of law, because the time Seshan spent in

state custody was already credited to his prior state sentence, he cannot receive double credit for

that same period of time for his current sentence. 18 U.S.C. § 3585(b).

       Accordingly, Respondent respectfully requests that this Honorable Court allow

Respondent’s motion to dismiss the habeas petition in this case, as it fails to state a claim upon

which relief may be granted, or, in the alternative, grant summary judgment in Respondent’s favor.
           Case 1:20-cv-11663-IT Document 23 Filed 02/26/21 Page 2 of 2




                                              ANDREW E. LELLING
                                              United States Attorney

                                       By:    /s/ Erin E. Brizius
                                              Erin E. Brizius
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              John J. Moakley U.S. Courthouse
                                              1 Courthouse Way, Suite 9200
                                              Boston, MA 02210
                                              (617) 748-3398
Dated: February 26, 2021                      Erin.E.Brizius2@usdoj.gov




                            LOCAL RULE 7.1 CERTIFICATION

        I have not conferred with Petitioner in a good faith attempt to narrow or resolve the issues
raised by this motion, pursuant to L.R. 7.1(a)(2), because Petitioner is incarcerated and
proceeding pro se.

                                                      /s/ Erin E. Brizius
                                                      Erin E. Brizius
Dated: February 26, 2021                              Assistant United States Attorney



                               CERTIFICATE OF SERVICE

        I, Erin E. Brizius, Assistant United States Attorney, hereby certify that this document filed
through the ECF system will be sent electronically to the registered participants as identified on
the Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as non-
registered participants.

                                                      /s/ Erin E. Brizius
                                                      Erin E. Brizius
Dated: February 26, 2021                              Assistant United States Attorney
